internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 1-plr-120160-98 date june distributing controlled state a state b state c state d a b x y z e family business c plr-120160-98 business d date country b subsidiary subsidiary subsidiary3 subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary plr-120160-98 subsidiary subsidiary dear we respond to your letter dated date in which you requested rulings under sec_355 of the internal_revenue_code the information submitted in that letter and later correspondence is summarized below distributing a state a corporation is the parent of a consolidated_group of corporations and uses the accrual_method of accounting distributing has two classes of stock stock of which approximately a shares are outstanding and stock of which approximately b shares are outstanding the stock is widely held and publicly traded the stock controls approximately x percent of the total voting power of distributing and is almost exclusively owned by family distributing and its subsidiaries are engaged in two businesses business c and business d both in the united_states and in other countries including country b among distributing’s subsidiaries are subsidiaries and controlled subsidiary a state b corporation is a wholly-owned first-tier subsidiary of distributing and is engaged in both business c and business d subsidiarie sec_2 and state c corporations are wholly-owned first-tier subsidiaries of distributing and are engaged in business d only subsidiarie sec_3 and state a subsidiaries are also wholly-owned first-tier subsidiaries of distributing and are engaged in business d only subsidiary a state d corporation is also a wholly-owned first-tier subsidiary of distributing and is engaged in business d only subsidiary a country b corporation is currently owned y percent by subsidiary and z percent by subsidiary and is engaged in both business c and business d controlled a state a corporation was formed on date for purposes of the proposed transaction controlled has two classes of stock stock and stock distributing has determined that it needs to borrow dollar_figuree to meet the scheduled and anticipated obligations of business c distributing has been experiencing problems borrowing such funds several rating agencies have downgraded distributing’s credit rating due to its ownership of business d significantly increasing distributing’s cost of borrowing accordingly distributing intends to separate its two businesses by transferring business d to controlled and then distributing controlled to its shareholders in a proposed transaction with the following steps plr-120160-98 subsidiary will form subsidiary a country b corporation and will transfer all of its assets associated with business d to subsidiary in exchange for all of the subsidiary stock subsidiary will then undergo a recapitalization issuing pro_rata to its shareholders in exchange for the currently outstanding subsidiary stock new and stock reorganization shares redeemable for an amount equal to the fair_market_value of the business d assets transferred to subsidiary subsidiary and subsidiary will form subsidiary a country b corporation and will transfer to subsidiary the reorganization shares of subsidiary in exchange for the y percent and z percent of the subsidiary stock respectively subsidiary will then transfer to subsidiary all of the stock of subsidiary in exchange for stock in subsidiary the special shares having a fair_market_value equal to the subsidiary stock subsidiary will redeem its reorganization shares by issuing to subsidiary a non-interest bearing note in the amount of the redemption value of the reorganization shares subsidiary will redeem its special shares by assigning back to subsidiary the note issued by subsidiary in redemption of the reorganization shares immediately thereafter subsidiary will be liquidated into subsidiary and dissolved subsidiary and subsidiary will then distribute the stock of subsidiary to distributing subsidiary which holds certain intangibles associated with both business c and business d will liquidate into distributing subsequently the intangibles associated with business d will be transferred to controlled distributing then will transfer the stock of subsidiarie sec_2 and to controlled in exchange for controlled and controlled stock the contributions the stock of controlled will then be distributed pro_rata to the shareholders of distributing the taxpayer has supplied financial information which indicates that distributing and controlled will each be conducting a business that has had gross_receipts and operating_expenses representative of the active_conduct of the business for each of the plr-120160-98 past five years the following representations have been made in connection with the proposed transaction a b c d e f g h i distributing will pay the expenses_incurred in the proposed transaction no part of the consideration distributed by distributing will be received by a shareholder of distributing as a creditor employee or in any capacity other than that of a shareholder of distributing following the distribution distributing and controlled will each continue the active_conduct of its respective business independently and with separate employees the total adjusted_basis and the fair_market_value of the assets to be transferred to controlled in the contributions will in each instance equal or exceed the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject the liabilities assumed by controlled in the contributions and the liabilities to which the transferred assets are subject will have been incurred in the ordinary course of business and will be associated with the transferred assets the distribution of the stock of controlled is carried out for the corporate business_purpose of facilitating distributing to borrow funds necessary to meet scheduled and anticipated obligations of business c the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular shareholder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in either distributing or controlled after the distribution the five years of financial information submitted for business c and business d represent the present operations of each respective business and regarding each business there has been no substantial operational change since the date of the last financial statement submitted there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of any of the assets of either corporation after the proposed transactions except in the ordinary course of business j none of the transferred assets will be subject_to investment_tax_credit_recapture plr-120160-98 k l m n o p q r s any indebtedness owed by controlled to distributing after the distribution of controlled stock will not be stock_or_securities under sec_355 payments made in all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transactions are investment companies as defined in sec_368 and iv except in connection with a stock repurchase program there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 immediately before the distribution items of income gain loss deduction and credit if any will be taken into account as required by the applicable intercompany regulations see sec_1_1502-13 and sec_1 in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d distributing will not have an excess_loss_account in the stock of any corporation that will leave the distributing consolidated_group in the distribution the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled the gross assets of the trades_or_businesses relied on to satisfy the active_trade_or_business_requirement of sec_355 for both the distribution of controlled and the distribution of subsidiary will have a fair_market_value that is at least percent of the total fair_market_value of the gross assets of the corporation directly conducting the trade or businesses more than of the value of the outstanding_stock of controlled will be distributed with respect to the outstanding_stock of distributing that is regularly_traded on an established_securities_market distributing does not know or have reason to know of any foreign_person that owns a or greater interest in either class of distributing stock plr-120160-98 t distributing will comply with the notice requirements of sec_1_367_e_-1t c iii based solely on the information submitted and the representations made we rule as follows steps of the proposed transaction will be treated as the transfer by subsidiary of its business c assets to subsidiary followed by the distribution of subsidiary stock to subsidiary and subsidiary rev_rul 1983_2_cb_68 revrul_77_191 1977_1_cb_94 revrul_67_448 c b the transfer by distributing of the assets and liabilities of business c to controlled in exchange for all the stock of controlled followed by the distribution of all of the controlled stock to the shareholders of controlled constitutes a reorganization within the meaning of sec_368 of the code distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing as a result of the transfer of the assets of business c to controlled for the controlled stock and the assumption by controlled of the business c liabilities sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the receipt of the assets of business c in exchange for the stock of controlled sec_1032 the basis of each asset received by controlled will be in each instance the same as the basis of such asset in the hands of distributing immediately prior to the distribution sec_362 the holding_period of the business d assets received by controlled will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized by and no amount will be included in the income of distributing on the distribution of shares of controlled to the distributing shareholders sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the distributing shareholders on their receipt of controlled stock in the distribution sec_355 the aggregate basis of the controlled stock and the distributing stock in the hands of the shareholders of distributing immediately following the distribution will be the same as the basis of the distributing stock held immediately before plr-120160-98 the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 the holding_period of the controlled stock received by each distributing shareholder will be the holding_period of the distributing stock or distributing stock as to which the distribution is made provided that the distributing stock or the distributing stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 and sec_1_1502-33 no gain_or_loss will be recognized by and no amount will be included in the income of subsidiary on the deemed_distribution of shares of subsidiary to its shareholders sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of the subsidiary shareholders subsidiary and subsidiary on the exchange sec_355 the earnings_and_profits of subsidiary to the extent attributable to such stock under sec_1_1248-2 or sec_1_1248-3 whichever is applicable which were accumulated in taxable years of such foreign_corporation beginning after date during the period subsidiary held or was deemed to have held the subsidiary stock or was considered as holding it by reason of the application of sec_1223 while subsidiary was a controlled_foreign_corporation shall be attributable to the subsidiary stock in the hands of subsidiary and subsidiary sec_1_1248-1 the deemed_distribution of the subsidiary stock to subsidiary and subsidiary is subject_to the extent applicable the rules of paragraph c of sec_1_367_b_-1 of the income_tax regulations paragraphs c and d of b -1 of the temporary regulations and b -10 of the temporary regulations the earnings_and_profits of subsidiary to the extent attributable to such stock under sec_1_1248-2 or sec_1_1248-3 whichever is applicable which were accumulated in taxable years of such foreign_corporation beginning after date during the period subsidiary and subsidiary held the subsidiary stock or was considered as holding it by reason of the application of sec_1223 while subsidiary was a controlled_foreign_corporation shall be attributable to the subsidiary stock in the hands of distributing sec_1_1248-1 the distribution of the subsidiary stock to distributing is subject_to to the extent applicable the rules of paragraph c of sec_1_367_b_-1 of the income_tax plr-120160-98 regulations paragraphs c and d of b -1 of the temporary regulations and b -10 of the temporary regulations provided that distributing satisfies the requirements of temp_reg sec_1_367_e_-1t c i distributing complies with the reporting requirement described in sec_1_367_e_-1t c iii and distributing does not know or have reason to know that any shareholder of distributing who is not a qualified u_s_person as defined in sec_1_367_e_-1t b i is a shareholder of distributing as described in sec_1_367_e_-1t c ii no gain will be recognized by distributing under sec_367 with respect to the distribution by distributing of the stock of controlled to distributing’s shareholders no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings temporary or final regulations pertaining to one or more of the issues addressed in this letter_ruling including regulations under sec_358 have not been adopted therefore this ruling will be modified or revoked if adopted temporary or final regulations are inconsistent with any conclusions in this letter_ruling see dollar_figure of revproc_99_1 1999_1_irb_6 however when the criteria in dollar_figure of revproc_99_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances this ruling is directed only to the taxpayer who requested it section k provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling is consummated sincerely yours assistant chief_counsel corporate by_______________________________ mark s jennings senior technician reviewer cc dom corp
